DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s amendment, filed 01/26/2022, has been entered.

    Claims 34, 35, 39, 40, 41, 45 and 47-55 have been canceled.
    Claims 1-30 have been canceled previously in 07/30/2021.

     The Listing of Claims, filed 01/26/2022, is not compliant with the requirements of 37 CFR 1.121 because claim 1-30 has not been provided with the proper status identifier, and as such, the individual status of each claim cannot be identified.

     Furthermore, each section of the amendment document (e.g., Specification Amendments, Claim Amendments and Remarks) must begin on a separate sheet to facilitate the process of separately indexing and scanning each section of the amendment document for placement in the image file wrapper. 

    For further explanation of the amendment format required by 37 CFR § 1.121, see MPEP § 714 and the USPTO website at <http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/officeflyer.pdf>.

    Claims 31, 32, 36-38, 42, 43 and 46 have been amended.

     Claims 56-65 have been added.      
 
     Claims 31-33, 36-38, 42-43, 46 and 56-65 are pending

3. Applicant’s election without traverse of Group 1 (claims 31-33, 36-38, 42-43, 46 and 56-65) in the Response to Restriction Requirement, filed 01/26/2022 is acknowledged.

     Claims 31-33, 36-38, 42-43, 46 and 56-65 are consideration. 

4. It is noted that the Information Disclosure Statement Transmittal filed 08/13/2021, calling attention to commonly owned patents and applications is acknowledged.

    Applicant’s remarks in the Information Disclosure Statement / Transmittal Letter do not limit the information to the claims, drawings and specification, but rather relies upon the prosecution histories available from PAIR for these applications.

      Note that this submission is not compliant with 37 CFR 1.98 (a)(1).
      Note that applicant remarks that copies of certain references, information as well as the copies of the cited U.S. Patent applications have not been submitted.

     Accordingly, applicant should not conclude that the examiner has reviewed or will review the file contents of these applications, if the attorney has not been contacted, as indicated in this transmittal. 


   Applicant needs to provides copies of it all.
   See MPEP 609.04(a)(II)):

37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims and drawings in the filed of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.

   The information disclosure statement filed 08/13/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

5.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 8796429.pn.approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


     over claims 1-21 of U.S. Patent No. 9,587,030 (1449; #19),
     over claims 1-30 of  U.S. Patent No. 9,512,229 (1449; #18), 
     over claims 1-30 of U.S. Patent No. 9,434,785 (1449; #17), 
     over claims 1-20 of  U.S. Patent No. 9,234,043 (1449; #14),     
     over claims 1-27 of U.S. Patent No. 9,139,653 (1449; #13),
     over claims 1-29 of U.S. Patent No. 9,868,790 (1449),21
     over claims 1-19 of U.S. Patent No. 9,868,789 (1449); #20, 
     over claims 1-13 of U.S. Patent No. 10,654,935 (1449; #22) and
     over claims 1-14 of U.S. Patent No. 10,669,342 (1449; #23)
     in further view of Lugovsky et al. (US 2014/0161794).

    Lugovskoy teach Anti-VLA-4 Antibodies, including treating diseases and disorders with antibodies (e.g. anti-VLA-4 antibodies (e.g., see paragraphs [0034]-[0042], [0045]-[0046] , [0123]-[0148]),
     including administrations by any appropriate methods, including subcutaneously, intramuscularly, parenteral, intravenously (see paragraphs [0041], [0088]-[0122]),
     including injections devices (see paragraphs [0107], [0116]),
     where treating refers to administering a therapy in an amount manner and/or modes effective to improve condition, parameters (see paragraphs [0036], [0067]).

       In turn, injection devices were well known and practiced in administrating therapeutic effective amounts of antibodies of interest, including parenteral, intravenous, intramuscular and subcutaneous administration based upon the needs of the patient, the nature of the disease or disorders and the nature of the therapeutic regimen at the time the invention was filed

   The instant and copending claims are drawn to the same anti-OX40L antibodies and/or the use of the same-OX40L antibodies in methods of treating.
    The cited U.S. Patents herein as well as the cited pending USSNs cited below have terminal 
disclaimers over the same U.S. Patents / pending USSNs. 
    The instant and copending claims anticipate or render obvious one another over the same or nearly the same anti-OX40L antibodies and their use.

    The CAFC has ruled that "[T]he protection afforded by Section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications. Pfizer Inc. v. Teva Pharmaceuticals Inc., 518 F.3d 1353, 1362, 86USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).
     If the application are related as CON or CIP, that does not prevent a double patenting rejection.
    See MPEP 804.01 (first paragraph), Pfizer Inc. v Teva Pharmaceuticals USA Inc., (518 F.3d 1635) and Amgen Inc. v. Hoffman-LaRoche Ltd., 580F.3d 1340, Fed. Cir., 2009)

    Note that the instant and priority applications are continuations or continuations-in-part of one another.


      over claims 1, 3, 5-9, 12, 13, 15, 17-22, 24 and 27-30 of copending, USSN 15/333,517 and
      over claims 31-33 and 42-48 of USSN 17/115,021
     in further view of Lugovsky et al. (US 2014/0161794)
     and in further view of Verdonck (US 2013/0018175) and Endl et al. (US 2010/0166740) as it applies to USSN 17/115,021 as well.

    Lugovskoy teach Anti-VLA-4 Antibodies, including treating diseases and disorders with antibodies (e.g. anti-VLA-4 antibodies (e.g., see paragraphs [0034]- [0042], [0045]-[0046] , [0123[-[0148]),
     including administrations by any appropriate methods, including subcutaneously, intramuscularly, parenteral, intravenously (see paragraphs [0041], [0088]-[0122]),
     including injections devices (see paragraphs [0107], [0116]),
     where treating refers to administering a therapy in an amount manner and/or modes effective to improve condition, parameters (see paragraphs [0036], [0067]).

       In turn, injection devices were well known and practiced in administrating therapeutic effective amounts of antibodies of interest, including parenteral, intravenous, intramuscular and subcutaneous administration based upon the needs of the patient, the nature of the disease or disorders and the nature of the therapeutic regimen at the time the invention was filed

   The instant and copending claims in USSN 15/333,517 are drawn to the same anti-OX40L antibodies and/or the use of the same-OX40L antibodies in methods of treating.

    The cited U.S. Patents herein as well as the cited pending USSNs cited below have terminal 
disclaimers over the same U.S. Patents / pending USSNs. 

    The instant and copending claims anticipate or render obvious one another over the same or nearly the same anti-OX40L antibodies and their use.

     With respect to USSN 17/115,021 (‘021) in view of Verdonck (US 2013/0018175) and Endl et al. (US 2010/0166740),
     the claims in the ‘021 application are drawn to nucleic acids which encode the antibodies to be used in the present methods, as well as methods of making such antibodies recombinantly.  However the ‘021 application does not claim methods of treating disease as presently claimed.  However, the teachings of Verdonck (US 2013/0018175) and Endl et al. (US 2010/0166740) render obvious nucleic acids encoding anti-OX40L antibodies and methods producing anti-OX40L antibodies via nucleic acids. 








     including teach anti-inflammatory anti-OX40L antibodies that blocks OX40/OX40L interactions (e.g., see paragraph [0076]),
     including their role in treating in various diseases (e.g., arthritis, GVHD, autoimmune) (e.g., [0004], [0011], [0044], [0045], [0137]-[0144], [0748]-[1143]),
     including nucleic acids encoding antibodies and the production of antibodies (e.g., see paragraphs [0194]-[0195], [0204]-[0234], [0703]-[0756])
     (see entire document, including Abstract, Drawings, Field of the Invention, Background, Summary of the Invention, Brief Description of the Drawings, Description of the Sequence Listing, detailed Description of the Invention, Examples, Claims).

     Also, Endl et al. (US 2010/0166740) teach anti-OX40L antibodies , including pharmaceutical compositions [0076]-[0134], [0159]-[0173], including anti-inflammatory anti-OX40L antibodies that block OX40/OX40L interactions (e.g., see paragraph [0076]),
     including their role in treating in various diseases (e.g., arthritis, GVHD, autoimmune) (e.g., [0004], [0011], [0044], [0045], [0137]-[0144]),
     including nucleic acids encoding antibodies and the production of antibodies (e.g., see paragraphs [0126]-[0165]).
      (see entire document, including Abstract, Drawings, Field of the Invention, Background , Summary of the Invention, Brief Description of the Drawings, Description of the Sequence Listing, detailed Description of the Invention, Examples, Claims)
Therefore it would have been obvious to a person of ordinary skill in the art to modify the invention claimed in ‘021 by administering the antibodies encoded by nucleic acids in claims 34-40, 49-56, 58-60, which are also produced by the methods in claims 41, 57, and 61.
 
     This is a provisional nonstatutory double patenting rejection.

      It is noted that instant USSN 15/661,658 is not an application filed as a result of a restriction.  No requirement for restriction was issued in this application, and the prohibition against using certain later-filed applications as the basis for a double patenting rejection does not apply here. 

       With respect to USSN 15/333,517,
        note that there is a terminal disclaimer filed USSN 15/333,517 over USSN 15/661,658 and 16/188,541 as well as U.S. Patent Nos. 9,65789, 9,868,789, 9,868,790, 9,512,229, 9,434,785  9,587,030, and 9,139,653.
 
     The change of status of USSN 17/115,021 from CON to DIV, filed 08/30/2021, is acknowledged.  
    As noted above, it is noted that instant USSN 15/661,658 is not an application filed as a result of a restriction, and no restriction requirement was issued in this application.  In turn, there is no 121 shield for USSN 17/115,021.



Pfizer Inc. v. Teva Pharmaceuticals Inc., 518 F.3d 1353, 1362, 86USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). 

     One goes by the information in the instant application (ADS and filing receipt).
      While the parent USSN 17/115,021 indicates that that case is a DIV of USSN 16/188,541, such information has not been made in the instant application USSN 17/390,413.
     Applicant can consider addressing priority with changes to an ADS and/or petitions to see the safe harbor provision provided by 35 USC 121.

    To the extent applicant is considering arguing that the Restriction / Election of Species set forth in parent / priority USSN 17/115,021 and USSN 16/188,541 precludes an NSDP rejection,
     it is noted that the instant application is claimed as a continuation, NOT a divisional, of that parent application, 
     If the application are related as CON or CIP, that does not prevent a double patenting rejection.
    See MPEP 804.01 (first paragraph), Pfizer Inc. v Teva Pharmaceuticals USA Inc., (518 F.3d 1635) and Amgen Inc. v. Hoffman-LaRoche Ltd., 580F.3d 1340, Fed. Cir., 2009)

     With respect to USSN 17/115,021,
      in light of the status of the instant application as a CON / continuation of prior USSNs in the chain of priority USSNs and U.S. Patents, 
     the double patenting is set forth.

     Applicant may considered submitting an updated ADS showing a new relationship (CON versus DIV) and request a new Filing Receipt to address double patenting with respect to copending USSN 17/115,021.

    The instant and copending claims of the cited USSNs are drawn to the same or nearly the same anti-OX40L antibodies and/or methods of treating with the same anti-OX40L antibodies.
    The instant and copending claims anticipate or render obvious one another over the same or nearly the same anti-OX40L antibodies and their use.

    The CAFC has ruled that "[T]he protection afforded by Section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications. Pfizer Inc. v. Teva Pharmaceuticals Inc., 518 F.3d 1353, 1362, 86
USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).

    The instant and priority applications are continuations.

     Note that terminal disclaimers have been filed in related USSNs, now U.S. Patents indicated previously / below herein.

8.  No claim allowed.


      the claimed anti-OX40L antibodies are free of the prior art.

9.  No claim allowed.

     As indicated previously upon a review of the prosecution of the priority and related USSNs and U.S. Patents and due the polymorphism of antibodies,
      the claimed anti-OX40L antibodies are free of the prior art.

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
February 24, 2022